DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1, 15, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gustav Gerald Vos (US 2016/0338089), hereinafter Vos, in view of Belleschi et al., (US 2019/0123923), hereinafter Belleschi. 
Regarding Claim 1, Vos teaches A method for wireless communication at a user equipment (UE), comprising: 
receiving a downlink grant scheduling a plurality of downlink transmissions from a base station to the UE ([Para. 0016-0018, 0041-0042, 0059, 0084] Fig. 2, a  wireless terminal receiving a downlink grant of value k on a downlink control channel for the scheduled plurality of downlink transmissions 225 received on the PDSCH), and 
monitoring for the plurality of downlink transmissions from the base station; transmitting a first stage of feedback comprising at least one acknowledgment or negative acknowledgment for the plurality of downlink transmissions ([Para. 0014, 0064-0065] a wireless terminal monitor a plurality of scheduled downlink transmissions from a base station and generate a bundled acknowledgement, the bundled acknowledgement being a single message including a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of scheduled downlink transmissions).
Vos does not disclose transmitting a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions.
Belleschi teaches transmitting a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions ([Para. 0064] an uplink CSI feedback for the multiple downlink transmissions (e.g., PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.

Regarding Claim 15, Vos teaches A method for wireless communication at a base station, comprising: transmitting a downlink grant scheduling a plurality of downlink transmissions from the base station to a user equipment (UE); transmitting the plurality of downlink transmissions based at least in part on transmitting the downlink grant ([Para. 0016-0018, 0041-0042, 0059, 0084] a  base station transmits a downlink grant of value k on a downlink control channel for the scheduled plurality of downlink transmissions 225 to a wireless terminal on the PDSCH, and repeated transmit multiple downlink transmissions on PDSCH); receiving a first stage of feedback comprising at least one acknowledgment or negative acknowledgment for the plurality of downlink transmissions ([Para. 0014, 0064-0065] receiving a bundled acknowledgement, the bundled acknowledgement being a single message including a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of downlink transmissions).
Vos does not disclose receiving a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions.
Belleschi teaches receiving a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions ([Para. 0063-0064] the eNB receives an uplink CSI feedback for the multiple downlink transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.

Regarding Claim 28, Vos teaches an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor ([Para. 0093-0096] Fig. 10 shows a wireless device (UE) includes microprocessor executing program instructions stored in a memory),to cause the apparatus to: receive a downlink grant scheduling a plurality of downlink transmissions from a base station to the UE; monitor for the plurality of downlink transmissions from the base station ([Para. 0016, 0018, 0041-0042, 0059, 0084] Fig. 2, a  wireless terminal receiving a downlink grant of value k on a downlink control channel for the scheduled plurality of downlink transmissions 225 received on the PDSCH and monitoring the downlink transmissions from a base station); transmit a first stage of feedback comprising at least one acknowledgment or negative acknowledgment for the plurality of downlink transmissions ([Para. 0041, 0064-0065] generate a bundled acknowledgement, the bundled acknowledgement being a single message including a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of downlink transmissions).
Vos does not disclose transmit a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions.
Belleschi teaches transmit a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions ([Para. 0064, 0073, 0111] a UE includes a transmitter, a processor and a memory storing instructions executable by the processor for transmitting feedback related to the received data, and an uplink CSI feedback for the multiple downlink transmissions (e.g., PDSCH). The feedback includes an uplink CSI feedback for the multiple downlink transmissions (e.g., PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.
Regarding Claim 30, Vos teaches An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor ([Para. 0096-0097] Fig. 10 shows a base station includes microprocessor executing program instructions stored in a memory), to cause the apparatus to: transmit a downlink grant scheduling a plurality of downlink transmissions from the base station to a user equipment (UE); transmit the plurality of downlink transmissions based at least in part on transmitting the downlink grant ([Para. 0016-0018, 0041-0042, 0059, 0084] a  base station transmits a downlink grant of value k on a downlink control channel for the scheduled plurality of downlink transmissions 225 to a wireless terminal on the PDSCH, and repeated transmit multiple downlink transmissions on PDSCH); receive a first stage of feedback comprising at least one acknowledgment or negative acknowledgment for the plurality of downlink transmissions ([Para. 0014, 0064-0065] receiving a bundled acknowledgement, the bundled acknowledgement being a single message including a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of downlink transmissions).
Vos does not disclose receive a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions.
Belleschi teaches receive a second stage of feedback comprising at least one channel state information report or channel quality indicator for the plurality of downlink transmissions. ([Para. 0063-0064, 0074-0075, 0111] a network node includes a receiver, a processor and a memory storing instructions executable by the processor for receiving feedback related to the transmitted data, and the feedback includes an uplink CSI feedback for the multiple downlink transmissions (e.g., PDSCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.

3.	Claims 2-9, 16-23, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vos, in view of Belleschi as applied to claims 1, 15 and 28 respectively above, and further in view of Cirik et al., (US 2021/0136802), hereinafter Cinik. 
Regarding Claim 2, the combination of Vos and Belleschi does not disclose wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising a same transport block, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a single channel state information report or channel quality indicator for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the same transport block.
Cirik teaches wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising a same transport block, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a single channel state information report or channel quality indicator for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the same transport block ([Para. 0177-0180, 0198-0202, 0347] the wireless device may receive a plurality of repetitions of data (e.g., a PDSCH transmission, a TB from two or more TRPs via two different corresponding receiving beams (i.e., plurality of downlink transmissions), and send/transmit UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK), CSI report (i.e., second stage), via a PUCCH for the plurality of repetitions of data (e.g., PDSCH transmission transport block (e.g., one TB, i.e., same TB), based on a single default TCI state (i.e., same TCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 3, the combination of Vos and Belleschi does not disclose wherein the first stage of feedback and the second stage of feedback for the plurality of downlink transmissions are transmitted in a same uplink control channel. (i.e., PUCCH).
 Cirik teaches wherein the first stage of feedback and the second stage of feedback for the plurality of downlink transmissions are transmitted in a same uplink control channel. ([Para. 0177-0180, 0199-0202, 0211-0213] the wireless device may send/transmit UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK) and CSI report (i.e., second stage) via a PUCCH or PUSCH (same PUCCH or same PUSCH) for the plurality of repetitions of data (e.g., a PDSCH transmission, a TB (e.g., one TB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 4, the combination of Vos and Belleschi does not disclose wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising a single acknowledgment  or negative acknowledgment for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with different transmission configuration indication states and comprising the same transport block, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the different transmission configuration indication states and comprising the same transport block.
Cirik teaches wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with different transmission configuration indication states and comprising the same transport block, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the different transmission configuration indication states and comprising the same transport block. ([Para. 0177-0180, 0198-0202, 0211-0213] the wireless device may send/transmit UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK), CSI report (i.e., second stage), via a PUCCH for the plurality of repetitions of data (e.g., PDSCH transmission transport block (e.g., one TB, i.e., same TB), where each of the at least two PDSCH transmission occasions based on the corresponding TCI states of the at least two TCI states (i.e., different TCI))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.
Regarding Claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 3. 
Regarding Claim 6, the combination of Vos and Belleschi does not disclose wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising different transport blocks, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the different transport blocks. 
Cirik teaches wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising different transport blocks, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the different transport blocks. ([Para. 0177-0180, 0198, 0347] the wireless device may send/transmit UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK), CSI report (i.e., second stage) via a PUCCH for the plurality of PDSCH transport blocks (e.g., more TBs, i.e., different TBs) based on a single default TCI state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 7, the combination of Vos, Belleschi and Cirik, specifically, Vos teaches wherein the first stage of feedback for each of the plurality of downlink transmissions are transmitted in a respective uplink control channel ([Para. 0061, 0064, 0068] Fig. 6, the bundled acknowledgement being a single message indicative of a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of scheduled downlink transmissions on the PUCCH).
Von does not disclose the second stage of feedback for each of the plurality of downlink transmissions are transmitted in a respective uplink control channel.
Belleschi teaches the second stage of feedback for each of the plurality of downlink transmissions are transmitted in a respective uplink control channel. ([Para. 0063] CSI feedback (second stage feedback) is transmitted in the PUCCH (e.g., PUCCH format 1/1a/1b and PUCCH format 2/2a/2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.

Regarding Claim 8, the combination of Vos and Belleschi does not disclose wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with different transmission configuration indication states and comprising different transport blocks, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the different transmission configuration indication states and comprising the different transport blocks. 
Cirik teaches wherein transmitting the first stage of feedback comprises: transmitting the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with different transmission configuration indication states and comprising different transport blocks, wherein transmitting the second stage of feedback comprises: transmitting the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the different transmission configuration indication states and comprising the different transport blocks. ([Para. 0177-0180, 0198, 0211-0213] the wireless device may send/transmit UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK), CSI report (i.e., second stage), and the like) via a PUCCH for the plurality of PDSCH transport blocks (i.e., different TBs), where each of the at least two PDSCH transmission occasions based on the corresponding TCI states of the at least two TCI states.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 7. 
Regarding Claim 16, the combination of Vos and Belleschi does not disclose wherein transmitting the plurality of downlink transmissions comprises: transmitting a same transport block in accordance with a same transmission configuration indication state in the plurality of downlink transmissions, wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions; and wherein receiving the second stage of feedback comprises: receiving the second stage of feedback comprising a single channel state information report or channel quality indicator for the plurality of downlink transmissions.
Cirik teaches wherein transmitting the plurality of downlink transmissions comprises: transmitting a same transport block in accordance with a same transmission configuration indication state in the plurality of downlink transmissions, 
wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions; and wherein receiving the second stage of feedback comprises: receiving the second stage of feedback comprising a single channel state information report or channel quality indicator for the plurality of downlink transmissions. ([Para. 0177-0180, 0198-0202, 0347] the base station may send/transmits the plurality of repetitions of the TB via different beams (e.g., a plurality of repetitions of PDSCH transmission, a TB (e.g., one TB, i.e., same TB) based on a single default TCI state, and receiving UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK), CSI report (i.e., second stage), via a PUCCH for the plurality of repetitions of data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 17, the combination of Vos and Belleschi does not disclose wherein receiving the first stage of feedback and the second stage of feedback comprises: receiving the first stage of feedback and the second stage of feedback for the plurality of downlink transmissions in a same uplink control channel.
Cirik teaches wherein receiving the first stage of feedback and the second stage of feedback comprises: receiving the first stage of feedback and the second stage of feedback for the plurality of downlink transmissions in a same uplink control channel. ([Para. 0177-0180, 0199-0202, 0211-0213] receiving UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK) and CSI report (i.e., second stage) via a PUCCH or PUSCH (same PUCCH or same PUSCH) from the wireless device for the plurality of repetitions of data (e.g., a PDSCH transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 18, the combination of Vos and Belleschi does not disclose wherein transmitting the plurality of downlink transmissions comprises: transmitting a same transport block in accordance with different transmission configuration indication states in the plurality of downlink transmissions, wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions, wherein receiving the 8 second stage of feedback comprises: receiving the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions.
Cirik teaches wherein transmitting the plurality of downlink transmissions comprises: transmitting a same transport block in accordance with different transmission configuration indication states in the plurality of downlink transmissions, wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions, wherein receiving the 8 second stage of feedback comprises: receiving the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions. ([Para. 0177-0180, 0198-0202, 0211-0213] the base station may send/transmits the plurality of repetitions of the TB via different beams (e.g., a plurality of repetitions of PDSCH transmission. The data may correspond to a PDSCH transmission (e.g., one TB, i.e., same TB) based on the corresponding TCI states of the at least two TCI states, and receiving UCI including HARQ acknowledgements (i.e., first stage HARQ-ACK), and CSI report (i.e., second stage), via a PUCCH for each of the plurality of repetitions of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 17. 
Regarding Claim 20, the combination of Vos and Belleschi does not disclose wherein transmitting the plurality of downlink transmissions comprises: transmitting different transport blocks in accordance with a same transmission configuration indication state in the plurality of downlink transmissions, wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions, wherein receiving the second stage of feedback comprises: receiving the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions. 
Cirik teaches wherein transmitting the plurality of downlink transmissions comprises: transmitting different transport blocks in accordance with a same transmission configuration indication state in the plurality of downlink transmissions, wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions, wherein receiving the second stage of feedback comprises: receiving the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions. ([Para. 0177-0180, 0198, 0347] the base station may send/transmits the plurality of repetitions of the TB via different beams (e.g., a plurality of repetitions of PDSCH transmission. The data may correspond to a PDSCH transmission (e.g., more TBs, i.e., different TBs) based on a single default TCI state), and receiving UCI including HARQ acknowledgements (i.e., first stage HARQ-ACK), and CSI report (i.e., second stage), via a PUCCH for each of the plurality of repetitions of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 21, the combination of Vos, Belleschi and Cirik, specifically, Vos teaches wherein receiving the first stage of feedback and the second stage of feedback comprises: receiving the first stage of feedback for each of the plurality of downlink transmissions in a respective uplink control channel ([Para. 0061, 0064, 0068] Fig. 6, the bundled acknowledgement being a single message indicative of a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of scheduled downlink transmissions on the PUCCH).
Von does not disclose the second stage of feedback for each of the plurality of downlink transmissions in a respective uplink control channel. 
Belleschi teaches the second stage of feedback for each of the plurality of downlink transmissions in a respective uplink control channel. ([Para. 0063] CSI feedback (second stage feedback) is transmitted in the PUCCH (e.g., PUCCH format 1/1a/1b and PUCCH format 2/2a/2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.

Regarding Claim 22, the combination of Vos and Belleschi does not disclose wherein transmitting the plurality of downlink transmissions comprises: transmitting different transport blocks in accordance with different transmission configuration indication states in the plurality of downlink transmissions, wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions, wherein receiving the second stage of feedback comprises: receiving the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions.
Cirik teaches wherein transmitting the plurality of downlink transmissions comprises: transmitting different transport blocks in accordance with different transmission configuration indication states in the plurality of downlink transmissions ([Para. 0177-0180, 0198-0202, 0211-0213] the base station may send/transmits the plurality of repetitions of the TB via different beams (e.g., a plurality of repetitions of PDSCH transmission. The data may correspond to a PDSCH transmission (e.g., more TBs, i.e., different TBs) based on the corresponding TCI states of the at least two TCI states.), wherein receiving the first stage of feedback comprises: receiving the first stage of feedback comprising an acknowledgment or negative acknowledgment for each of the plurality of downlink transmissions, wherein receiving the second stage of feedback comprises: receiving the second stage of feedback comprising a channel state information report or channel quality indicator for each of the plurality of downlink transmissions ([Para. 0177-0180] receiving UCI including HARQ acknowledgements (i.e., first stage HARQ-ACK), and CSI report (i.e., second stage), via a PUCCH for each of the plurality of repetitions of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 21. 
Regarding Claim 27, the combination of Vos and Belleschi does not disclose wherein transmitting the plurality of downlink transmissions comprises: transmitting the plurality of downlink transmissions in a plurality of slots or carriers.
Cirik teaches wherein transmitting the plurality of downlink transmissions comprises: transmitting the plurality of downlink transmissions in a plurality of slots or carriers ([Para. 0198-0202, 0291] the base station may send/transmits the plurality of repetitions of the TB via different beams (e.g., a plurality of repetitions of PDSCH transmission in multiple slots).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

Regarding Claim 29, the combination of Vos and Belleschi, specifically, Vos teaches wherein the instructions to transmit the first stage of feedback are executable by the processor to cause the apparatus to: transmit the first stage of feedback comprising a single acknowledgment or negative acknowledgment for the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions ([Para. 0041, 0064-0065, 0095] the UE using a a microprocessor executing program instructions stored in a memory for generate a bundled acknowledgement, the bundled acknowledgement being a single message including a plurality of acknowledgements, negative acknowledgements, or both, corresponding to the plurality of downlink transmissions).
Vos does not disclose the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising a same transport block, wherein the instructions to transmit the second stage of feedback are executable by the processor to cause the apparatus to: transmit the second stage of feedback comprising a single channel state information report or channel quality indicator for the plurality of downlink transmissions the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the same transport block.
Belleschi teaches wherein the instructions to transmit the second stage of feedback are executable by the processor to cause the apparatus to: transmit the second stage of feedback comprising a single channel state information report or channel quality indicator for the plurality of downlink transmissions ([Para. 0064, 0073, 0111] a UE includes a transmitter, a processor and a memory storing instructions executable by the processor for transmitting feedback related to the received data, and the feedback includes an uplink CSI feedback for the multiple downlink transmissions (e.g., PDSCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos and Belleschi by providing HARQ acknowledgment and CSI reporting for the DL transmissions to improve reliability.
The combination of Vos and Belleschi does not disclose the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising a same transport block; the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the same transport block.
Cirik teaches the plurality of downlink transmissions being associated with a same transmission configuration indication state and comprising a same transport block the plurality of downlink transmissions based at least in part on the plurality of downlink transmissions being associated with the same transmission configuration indication state and comprising the same transport block. ([Para. 0177-0180, 0198-0201, 0347] the wireless device may receive a plurality of repetitions of data (e.g., a PDSCH transmission, a TB from two or more TRPs via two different corresponding receiving beams (i.e., plurality of downlink transmissions), and send/transmit UCI (e.g., HARQ acknowledgements (i.e., first stage HARQ-ACK), CSI report (i.e., second stage), via a PUCCH for the plurality of repetitions of data (e.g., PDSCH transmission transport block (e.g., one TB),  based on a single default TCI state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Cirik to improve reliability and robustness of reception of the plurality of PDSCH TBs.

4.	Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vos, in view of Belleschi as applied to claims 1 and 15 respectively above, and further in view of Kim et al., (US 2016/0234830), hereinafter Kim. 
Regarding Claim 10, the combination of Vos and Belleschi, specifically, Vos teaches receiving a retransmission of at least one of the plurality of downlink transmissions based at least in part on transmitting the first stage of feedback ([Para. 0064-0065] The bundled acknowledgment may be used to acknowledge plurality of downlink transmissions, where a negative acknowledgement may trigger retransmission).
The combination of Von and Belleschi does not disclose receiving a retransmission of at least one of the plurality of downlink transmissions based at least in part on transmitting the second stage of feedback.
Kim teaches receiving a retransmission of at least one of the plurality of downlink transmissions based at least in part on transmitting the second stage of feedback ([Para. 0046, 0050, 0208] the uplink control information (UCI) includes HARQ ACK/NACK and CSI which includes at least one CQI indicates interference and noise ratio (SINR) transmitted on PUCCH or PUSCH may be used to determine PDSCH retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Kim to increase the amount of transmission data and the system throughput.

Regarding Claim 11, the combination of Vos and Belleschi does not disclose wherein a modulation and coding scheme or transmit power used for the retransmission is based at least in part on the second stage of feedback.
Kim teaches wherein a modulation and coding scheme or transmit power used for the retransmission is based at least in part on the second stage of feedback ([Para. 0046, 0208] CSI may include CQI which may be represented as a modulation and coding scheme (MCS) used to determine PDSCH retransmission)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Kim to increase the amount of transmission data and the system throughput.

Regarding Claim 24, the combination of Vos and Belleschi, specifically, Vos teaches retransmitting at least one of the plurality of downlink transmissions based at least in part on the first stage of feedback ([Para. 0064-0065] The bundled acknowledgment may be used to acknowledge plurality of downlink transmissions, where a negative acknowledgement may trigger retransmission).
The combination of Von and Belleschi does not disclose retransmitting at least one of the plurality of downlink transmissions based at least in part on the second stage of feedback.
Kim teaches retransmitting at least one of the plurality of downlink transmissions based at least in part on the second stage of feedback. ([Para. 0046, 0050, 0208] the uplink control information (UCI) includes HARQ ACK/NACK and CSI which includes at least one CQI indicates interference and noise ratio (SINR) transmitted on PUCCH or PUSCH may be used to determine PDSCH retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Kim to increase the amount of transmission data and the system throughput.

Regarding Claim 25, the combination of Vos and Belleschi does not disclose determining a modulation and coding scheme or transmit power for retransmitting the at least one of the plurality of downlink transmissions based at least in part on the second stage of feedback.
Kim teaches determining a modulation and coding scheme or transmit power for retransmitting the at least one of the plurality of downlink transmissions based at least in part on the second stage of feedback. ([Para. 0046, 0208] CSI may include CQI which may be represented as a modulation and coding scheme (MCS) used to determine PDSCH retransmission)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Kim to increase the amount of transmission data and the system throughput.

5.	Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vos, in view of Belleschi and Kim as applied to claims 10 and 24 respectively above, and further in view of Frenne et al., (US 2022/0124768), hereinafter Frenne. 

Regarding Claim 12, the combination of Vos, Belleschi and Kim does not disclose wherein a transmission configuration indication state used for the retransmission is based at least in part on the first stage of feedback, the second stage of feedback, or both.
Frenne teaches wherein a transmission configuration indication state used for the retransmission is based at least in part on the first stage of feedback, the second stage of feedback, or both. ([Para. 0241] TCI state used for retransmission of the PDSCH is based on HARQ ACK/NACK [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi , Kim and Frenne to improve channel estimation performance and spectrum usage.

Regarding Claim 26, the combination of Vos, Belleschi and Kim does not disclose determining a transmission configuration indication state for retransmitting the at least one of the plurality of downlink transmissions based at least in part on the first stage of feedback, the second stage of feedback, or both.
Frenne teaches determining a transmission configuration indication state for retransmitting the at least one of the plurality of downlink transmissions based at least in part on the first stage of feedback, the second stage of feedback, or both. ([Para. 0241] TCI state used for retransmission of the PDSCH is based on HARQ ACK/NACK [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi , Kim and Frenne to improve channel estimation performance and spectrum usage.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vos, in view of Belleschi as applied to claim 1 above, and further in view of Liu et al., (US 2018/0069589), hereinafter Liu. 
Regarding Claim 13, the combination of Vos and Belleschi does not disclose wherein monitoring for the plurality of downlink transmissions comprises: monitoring a plurality of slots or carriers for the plurality of downlink transmissions.  
Liu teaches wherein monitoring for the plurality of downlink transmissions comprises: monitoring a plurality of slots or carriers for the plurality of downlink transmissions. ([Para. 0073] the UE monitoring multiple carriers for the downlink transmission from the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Liu to increase efficiency for operation and to improve system performance.
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vos, in view of Belleschi as applied to claim 1 above, and further in view of Chen et al., (US 2016/0261391), hereinafter Chen. 
Regarding Claim 14, the combination of Vos and Belleschi does not disclose wherein the UE is configured to select whether to transmit the second stage of feedback based on whether the first stage of feedback comprises an acknowledgment or negative acknowledgment.
Chen teaches wherein the UE is configured to select whether to transmit the second stage of feedback based on whether the first stage of feedback comprises an acknowledgment or negative acknowledgment ([Para. 0101, 0106] describes transmit CQI (i.e., second stage of feedback) based on the HARQ feedback, which includes ACK or NACK [0073])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vos, Belleschi and Chen to improve communication quality and reliability between base stations 105 and UEs 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220174708, Kim et al. discloses Method for transmitting and receiving physical downlink shared channel in wireless communication system, and device therefor.
US 20220021499, Jiang et al. discloses Multiple transmission schemes in wireless communication.
 US 20200367208, Khoshnevisan et al. discloses Pdsch/pusch enhancements for urllc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413